Title: Thomas Jefferson to John Wayles Eppes and William B. Giles, 12 November 1810
From: Jefferson, Thomas
To: Eppes, John Wayles,Giles, William B.


          
            Dear Sir
            Monticello Nov. 12. 10.
          
              You have heard of the suit brought by E. Livingston against me on the subject of the Batture. this has rendered it necessary for me to make a statement of the facts for the use of my Counsel; and the justification which these offer being derived from certain systems of foreign law in force at N. Orleans, which I have had more time to enquire into than they, I have been led into a full investigation of both the law and fact of the case. this I have inclosed to mr Giles & desired him, when read, to forward to you, with this view. I am apprehensive that L’s assiduities and intrigues may induce Congress to some vote referring his claim to judges or Commissioners. the countenance of such a vote would impress a jury sensibly and unfavorably to me. I wish the matter to rest as it does till the trial and Congress may leave it so with the more propriety, inasmuch as L. himself has transferred it from before them to another tribunal. I have thought I might ask of the justices justice as well as friendship of mr Giles & yourself to attend in your respective houses to this case so far as to prevent L. from procuring any measure which might give him an undue advantage over me. and to satisfy your conscience that this will do him no injustice, I ask your perusal of the Statement you will recieve from mr Giles, long as it is with a request, made to him also that no communication of the topics of my defence may be made to any body, unless indeed any attempts in Congress might render it necessary to use them there. you are sensible of the advantage which a knolege of them would give my adversary. I must depart from this injunction however so far, as to propose that you should give a perusal of the Statement to mr Clay and mr Johnston, both of Kentucky in whose friendly dispositions I have confidence, and who, as Western members are peculiarly interested in this case. for should L’s works destroy the landing on the batture, the Kentucky boats (about 1000. annually) will have no place of landing at or any where near N.O. of this mr Poydras can satisfy you. if that landing is not destroyed, the Western boats will have a limited use of it, on extortionate fees, instead of an unlimited one gratis. I have thought the aid of these gentlemen, one in each house, might be useful to me as well as to their & the other Western states; only enjoin them against making any communication of the contents, or on any consideration allowing the Statement to go out of their own hands. indeed, under the same injunctions I should have no objections to give mr Poydras the perusal. it may enable him to procure facilities for the trial. be so good as to press as prompt perusals as these gentlemen can give it, and then return it to me, as my counsel will need it.  were this case before an impartial court, it would never give me a moment’s concern. but L. would never have brought it in such a court. the deep-seated enmity of one judge and absolute nullity of the other, with the precedents of Burr’s case, lessen the confidence which the justice of my case would otherwise give me. should the Federalists, from Livingston’s example, undertake to harrass and run me down with prosecutions before federal judges, I see neither rest nor safety before me—can you not let Francis stay with us during the winter. I will send for him if you will give me leave and name the time.  I was just setting out to Bedford when I had the misfortune to lose my mill dam. this will delay my journey I know not how long.with my respectful compliments to mrs Eppes, accept the assurance of my constant affections.
          
            Th:
            Jefferson
        